UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6141



LARRY LAMONT BUSH,

                                                Plaintiff - Appellant,

          versus


ELLSWORTH JONES,     Det.   4444;   TIM   HOLEVAS,
Ofcr/Det #1041,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
02263-01-AMD)


Submitted:   May 28, 2004                       Decided:   July 9, 2004


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Lamont Bush, Appellant Pro Se. Barbara McFaul Cook, County
Solicitor, Louis Paul Ruzzi, Carol Saffran-Brinks, COUNTY
SOLICITOR’S OFFICE, Ellicott City, Maryland, Andrew Jensen Murray,
ANNE ARUNDEL COUNTY OFFICE OF LAW, Annapolis, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Larry Lamont Bush seeks to appeal the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.                    We

have     reviewed       the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Bush v. Jones, No. CA-03-02263-01-AMD (D. Md. filed

Jan. 5, 2004, entered Jan. 6, 2004).                    We deny the motion for

appointment of counsel and dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented    in   the

materials      before     the    court   and     argument    would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -